United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 8, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-10765
                          Summary Calendar



                        EDWIN EARL KIMBRELL,

                                               Plaintiff-Appellant,

                               versus

         M.G. THALER; JAMES D. MOONEYHAM; RICHARD E. WATHEN;
          DAVID E. POTTER, M.D.; HARRY EDWARDS; MARY WAGNER;
           PATRICIA MCAFEE; ANNE ESCALERA; TINA L. CARROLL,

                                               Defendants-Appellees.



            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 7:02-CV-279-R


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

            Edwin Kimbrell, Texas prisoner No. 429359, appeals the

district court’s denial of his motion to proceed in forma pauperis

(IFP) and certification that his appeal would not be taken in good

faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

Kimbrell argues that he alleged facts sufficient to support his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
claims of deliberate indifference, i.e., that each defendant was

aware of the importance of Kimbrell taking as prescribed his

medication for his cardiac condition but deliberately disregarded

that need.

           The district court dismissed Kimbrell’s 42 U.S.C. § 1983

complaint as frivolous upon determining that, even after answering

the district court’s questionnaire, he failed to allege specific

instances supporting his claims.            Our review of the record reveals

either that (1) the grievances and documents attached to Kimbrell’s

complaint stated specific instances to support his deliberate-

indifference   claims   or   (2)   Kimbrell       might     be   able   to   allege

specific instances of deliberate indifference if provided with

certain prison records.      See Parker v. Fort Worth Police Dept., 980

F.2d 1023, 1026 (5th Cir. 1993); Jacquez v. Procunier, 801 F.2d

789, 793 (5th Cir. 1986); see also Estelle v. Gamble, 429 U.S. 97,

104-05 (1976).   A review of the record also reveals that Kimbrell

may be able sufficiently to allege valid 42 U.S.C. § 1983 claims

with respect to his other claims.            See Farmer v. Brennan, 511 U.S.

825, 832 (1994); Palmer v. Johnson, 193 F.3d 346, 353 (5th Cir.

1999).   Kimbrell should be given an opportunity to further develop

his claims.

           Kimbrell’s   motion     to       proceed   IFP   is   GRANTED.      The

district court’s certification that an appeal would not be taken in

good faith is VACATED.       The dismissal of Kimbrell’s complaint as



                                        2
frivolous   is   VACATED,   and   the   case   is   REMANDED   for   further

proceedings.




                                    3